396 U.S. 119 (1969)
CARLOS
v.
NEW YORK.
No. 524.
Supreme Court of United States.
Decided December 8, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF NEW YORK.
Herald Price Fahringer and Eugene Gressman for petitioner.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed, Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE and MR. JUSTICE HARLAN are of the opinion that certiorari should be denied. However, the case having been taken for review, they would affirm the judgment of the state court upon the premises stated in MR. JUSTICE HARLAN'S separate opinion in Roth v. United States, 354 U.S. 476, 496 (1957), and in his dissenting opinion in Memoirs v. Massachusetts, 383 U.S. 413, 455 (1966).